DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Joet discloses a mechanical connection for a microelectromechanical and/or nanoelectromechanical device for measuring a variation in pressure, the device comprising a fixed component extending in a main plane (OXY), a mobile component able to move or to deform in an out-of-plane direction under the effect of a variation in pressure, and detection means for detecting movement or deformation comprising at least one mobile element, the mechanical connection comprising: a lever arm; a first connection connecting the mobile component to a first end of the lever arm, the first connection being designed to transmit the out-of-plane movement of the mobile component to the first end of the lever arm while allowing the out-of-plane rotation of the lever arm about a direction of rotation; a third connection connecting the lever arm to the detection means at a given distance from the axis of rotation in the out-of-plane direction, the third connection being designed to allow a rotation about an axis of bending which follows the same direction as the axis of rotation but which is offset by the distance in the out-of-plane direction from the axis of rotation, so as to convert the rotation of the lever arm about the axis of rotation into a translation in the plane (OXY) .
None of the prior art of record disclose in their entirety or in combination the claimed limitation “a second connection connected to the second end of the lever arm and fixed to the fixed component to allow mainly an out-of-plane rotation of the lever arm about an axis of rotation extending in the direction of rotation”.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651